


110 HRES 789 EH: Honoring public child welfare agencies,

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 789
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Honoring public child welfare agencies,
		  nonprofit organizations and private entities providing services for foster
		  children.
	
	
		Whereas over 500,000 children in the United States are
			 currently in foster care which is twice as many as 15 years ago;
		Whereas the majority of these children and youth have been
			 removed from their homes because of abuse or neglect;
		Whereas foster children experience a number of unique
			 challenges based on instability in their home and school environments;
		Whereas just over half of all foster children complete
			 high school, 30 percent continue to rely on public assistance into adulthood
			 and 25 percent will experience homelessness at one point in their lives;
		Whereas numerous public child welfare agencies, nonprofit
			 organizations and private entities work tirelessly to recruit loving foster
			 families and improve the lives of foster children;
		Whereas these groups strive to consider the best interest
			 of each child and focus on keeping families together when possible;
		Whereas they provide invaluable resources to foster
			 families as well as teachers, counselors, physicians, clergy, and others who
			 work closely with children in the foster care system;
		Whereas these groups are dedicated to changing public
			 policy and raising awareness related to the special needs of foster children;
			 and
		Whereas they continue to sponsor research, develop best
			 practices, and offer assistance to youth transitioning out of the system to
			 ensure they receive adequate support as they reach adulthood: Now, therefore,
			 be it
		
	
		That the House of Representatives honors
			 the contributions of public child welfare agencies, nonprofit organizations and
			 private entities dedicated to finding homes for foster children and assisting
			 foster families in securing the future success of their foster children.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
